l ' 7 i' i : :'_: 'i 1\
= 1 F: i; l _ .1_';-.:
AO 245B (Rev, 05/15/2018) Judgment in aCriminal Petty Case {Modifled) l " ' ~ "‘Page' l ofl

n "."'--'1

UNITED sTATEs DISTRICT CoUR 311 w y
soUTnERN DlsTRlCT oF CALIFORNIA :;;-,_;;; __, : _. .` h 1

lli: r-.\‘.;l= : " i"

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

V. (For O&`enses Committed On or A&er November l 198 7)
Damian Miguel_AcevedO - Case Number: 3:18-rnj-22215-RBB
Kenneth Robert Mcl\/lullan
Defena’ant 's Attamey

REGISTRATION NO. 79977298

THE DEFENDANT:
pleaded guilty to count(s) l Of COrrlplaint

 

|:| Was found guilty to count(s)
` after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
821325 ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)

 

\I Count(S) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

|E .Assessment: $lO WAJVED § Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence or mailing address until all fines, restitution, costs and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution the defendant shall notify the court and
United States Attorney of any material change 1n the defendant‘ s economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3:18-mj_22215_W\/o

